Citation Nr: 0333514	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for peripheral nerve 
injury of the right foot, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for peripheral nerve 
injury of the left foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), wherein ratings assigned for lower 
extremity disabilities were confirmed and continued.  This 
appeal ensued.

A personal hearing was held, by means of video 
teleconferencing, before the undersigned Veterans Law Judge, 
sitting in Washington, D.C., in August 2002.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  The veteran, with regard to this case, has 
not been furnished with information as to the provisions of 
the VCAA, nor has he been notified of VA's obligations as 
defined by the Court in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This matter must be addressed by means of a 
Board remand prior to any further appellate review of this 
case by the Board.  See DAV v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003).

The Board also notes that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
action, the RO must take this opportunity to inform the 
appellant that, notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran,  by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3.  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether increased ratings can 
now be granted for his service-connected 
lower extremity disorders.  If the 
decision remains in any manner adverse, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The appellant need take no action until he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of his claims should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




